United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3664
                                    ___________

Edward O. Weed,                          *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Southern District of Iowa.
                                         *
William J. Henderson,                    *       [UNPUBLISHED]
Postmaster General,                      *
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: April 13, 2000
                                  Filed: April 24, 2000

                                    ___________

Before BOWMAN, MAGILL, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Edward O. Weed appeals from the rulings of the District Court1 granting the
motions for summary judgment filed on behalf of his employer, the United States Postal
Service, on Weed's claims of sex discrimination and of violations of the Family Medical
Leave Act ("FMLA"). For reversal, Weed argues that he presented sufficient evidence
to create genuine issues of material fact with respect to both of his claims.

      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
       Having considered the case, we conclude that the District Court did not err by
granting summary judgment. We agree with the District Court that Weed's claims fail
as a matter of law. The postal service says it separated Weed from employment
because of his poor attendance record. Though Weed argues that he was treated more
harshly than female employees with attendance records similar to his, the evidence
shows conclusively that the females to whom he refers had far superior attendance
records. Weed thus cannot establish that he is similarly situated to the females in
question. Weed's claim of FMLA discrimination necessarily fails inasmuch as he has
not offered any medical evidence of a serious health condition in connection with any
of the instances for which he claimed FMLA leave.

      The decision of the District Court is AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-